Per Curiam:

The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the cause is remanded to the *909District Court with directions to vacate its judgment and to dismiss the complaint upon the ground that the cause is moot.
Ray L. Cheseboro, Bourke Jones and Charles S. Rhyne for petitioners. Solicitor General Perlman and Ed Dupree for Woods; and Hardy K. Maclay, Alexander H. Schullman, David S. Smith, Wallace M. Cohen, Herbert S. Thatcher, Arthur J. Goldberg and M. S. Ryder for Miller et al., respondents. William H. Emerson, Alexander G. Brown, Walter J. Mattison and David M. Proctor filed a brief for the National Institute of Municipal Law Officers, as amicus curiae, supporting the petition.